Citation Nr: 0511379	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The veteran appeared before the undersigned in a 
videoconference hearing held in October 2003.  A transcript 
of that hearing is of record.  

The Board remanded this matter in February 2004 for 
additional development.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran does not have an additional left eye 
disability which is proximately due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
February 1999 medical treatment or an event not reasonably 
foreseeable.



CONCLUSION OF LAW

The criteria for entitlement to benefits under the provisions 
of 38 U.S.C.A. § 1151 for a left eye disability have not been 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 
3.361 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an August 2001 and in a 
February 2004 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims for compensation pursuant to 38 U.S.C.A. § 1151, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters also generally advised the veteran to submit or 
identify any additional evidence he felt would support his 
claim.  Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 
412 (2004).

As a result of these letters, the veteran provided additional 
evidence in support of his claim.  The Supplemental Statement 
of the Case dated in December 2004 specifically included the 
applicable provisions of the VCAA.  

The first VCAA letter provided to the veteran was sent prior 
to the initial rating decision denying the claim.  The 
initial rating decision was issued in September 2001.  The 
VCAA notification letter was sent to the veteran in August 
2001.  Thus, the timing of VA's notification actions complies 
with the express requirements of the law as interpreted by 
the Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Moreover, subsequent to the February 2004 VCAA notification, 
the veteran sent notification in a statement dated in March 
2004 that the VA had all of the evidence that pertained to 
his claim.  The RO then sent a supplemental statement of the 
case (SSOC) on the issue on appeal.  In general, the RO 
advised the veteran to submit any information or evidence 
pertaining to his Section 1151 claim.  Thus, there is no 
defect, therefore, with respect to the VCAA notice 
requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
It is noted that he has identified no additional private 
medical records in connection with this appeal.  Moreover, 
the veteran has been afforded pertinent VA medical 
examinations in connection with his Section 1151 claim.  The 
examination reports provide the necessary medical opinions.  
There is no basis to request an additional examination or 
obtain any other medical opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  Because the veteran's claim for 
benefits under 38 U.S.C.A. § 1151 was filed after October 1, 
1997, the current version of that statute and its 
implementing regulations are applicable.  See VA O.G.C. Prec. 
Op. No. 40- 97, 63 Fed. Reg. 31263 (1998).

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability in the same 
manner as if such additional disability or death were 
service- connected.  A disability is a qualifying additional 
disability if it was not the result of the veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Under 
that provision, to determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy (CWT) 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  The provision of training 
and rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  

To establish that the provision of training and 
rehabilitation services or a CWT program proximately caused a 
veteran's additional disability or death, it must be shown 
that the veteran's participation in an essential activity or 
function of the training, services, or CWT program provided 
or authorized by VA proximately caused the disability or 
death.  The veteran must have been participating in such 
training, services, or CWT program provided or authorized by 
VA as part of an approved rehabilitation program under 38 
U.S.C.A. chapter 31 or as part of a CWT program under 38 
U.S.C.A. § 1718.  It need not be shown that VA approved that 
specific activity or function, as long as the activity or 
function is generally accepted as being a necessary component 
of the training, services, or CWT program that VA provided or 
authorized.

Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

The veteran filed his claim for section 1151 compensation in 
August 2000.  Accordingly, he must show fault or negligence 
on the part of VA in providing the medical treatment in 
question to prevail in his appeal.  38 U.S.C.A. § 1151 (a 
showing of fault or negligence is necessary for recovery of 
claims filed on or after October 1, 1997).  Such showing 
would not be necessary if he had filed his claim prior to 
October 1, 1997.  Brown v. Gardner, 115 S. Ct. 552 (1994), 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584, 586-88 (1991).  

In his claim, the veteran alleged that he underwent surgery 
at a VA facility in February 1999 for a left eye disability, 
and contended that the severity of the residuals associated 
with the surgery far exceeded what should be considered as 
normal.  

VA outpatient records dated from 1994 to 1995 show that the 
veteran had a stroke in November 1993 involving the left 
parietal area with mild cortical atrophy.  In a hospital 
record dated in February 1995, the veteran underwent a 
procedure for epiretinal membrane with a macular hole of the 
left eye.  Outpatient records show ongoing treatment for a 
macular hole of the left eye.  

The veteran was informed of the nature of the proposed 
procedures, attendant risks involved, and expected results as 
indicated in his signed consent form dated in February 1999 
prior to the initial surgery.  

In February 1999, the veteran underwent a procedure for 
macular edema.  It is noted in the report that he had had a 
stormy course with retinal detachments, inflammation, and 
cataract formation requiring cataract surgery.  At the time 
of this procedure, the veteran had developed an epiretinal 
membrane creating tortuosity at the blood vessels and a 
pucker that might be decreasing his vision.  The examiner 
noted that the veteran had desired surgery to remove the 
epiretinal membrane and perhaps provide some improvement in 
his vision.  

The preoperative diagnoses were epiretinal membrane, left 
eye; status post retinal detachment, left eye with repair; 
status post cataract surgery, left eye; retinal traction and 
puckering, left eye; and hypertensive retinopathy, left eye.  
The veteran tolerated the procedure well and left the 
operating room in satisfactory condition.  

A March 1999 operation report showed preoperative diagnoses 
of recent retinal surgery with post-operative probable 
elevated intraocular pressure; post-operative vitreous 
hemorrhage and hyphema, left eye; and age-related macular 
degeneration bilaterally.  It is noted that the veteran had 
developed post-operatively an increased intraocular pressure 
associated with vitreous hemorrhage and hyphema and that he 
continued to show nonclearing of the vitreous hemorrhage with 
continued difficulty in controlling intraocular pressure.  
The current procedure was done to remove the hemorrhage and 
find the source and repair the same.  

A November 1999 medical record reveals that the veteran was 
admitted for painful left eye and underwent an enucleation 
and evisceration.  The preoperative diagnosis was blind, 
painful left eye.  

VA outpatient records dated from 1999 to 2001 note that the 
veteran had a longstanding history of problems associated 
with his left eye which had progressed over time with a near 
to total loss of vision due to frequent retinal detachments 
and 
macular degeneration.   

In an April 2002 statement provided by Dr. K. Tsao, Assistant 
Professor of Ophthalmology, Boston University, the physician 
recited the veteran's complaints of feeling deceived and 
injured by the VA medical system, which eventually cost him 
sight in his left eye.  Dr. Tsao reported that his 
recollection of the events surrounding the veteran's care was 
not perfect in that the initial surgery had taken place 3 
years earlier with "Dr. Ripple" (not known if this was the 
correct name; actual name is Dr. John E. Riffle).  Dr. Tsao 
noted that he recalled that the veteran was being seen at the 
Dorn VA Hospital for decreased vision in his left eye.  It 
was thought that part of his vision was decreased as a result 
of a membrane, which had grown over his retina.  At that 
time, there was nothing wrong with his retina as documented 
by photographs in the record.  Dr. Tsao noted that the 
veteran was scheduled to have surgery to remove the membrane, 
performed jointly by Dr. Pakalnis (retina attending at that 
time), and by Dr. Tsao himself (senior Ophthalmology resident 
at that time.)  Dr. Tsao was scheduled to perform the routine 
portions of the surgery, but at the critical point of peeling 
the membrane, Dr. Pakalnis was to take over the procedure.  
Dr. Tsao noted that due to arrangements otherwise, he did not 
participate in the procedure as planned.  Rather, Dr. Riffle 
performed all of the surgery under the direction of Dr. 
Pakalnis.  

According to Dr. Tsao, Dr. Riffle was an ophthalmologist from 
another VA hospital who had practiced general ophthalmology 
for 20 years, but had wished to learn retinal skills.  Dr. 
Tsao noted that he had heard that the doctor had trained as a 
retinal surgeon, but had not practiced retinal surgery since 
his training.  Dr. Tsao further reported that although Dr. 
Riffle had performed the surgery, he did not evaluate the 
veteran either pre-operatively or post-operatively, and to 
Dr. Tsao's knowledge, had never met the veteran prior to 
surgery.  All the details associated with the surgery were 
taken care of by either Dr. Tsao or by clinic residents.  Dr. 
Tsao reported that the veteran "fared rather poorly after 
the surgery" and sustained extensive scarring in the area 
where the membrane was supposed to have been peeled.  Further 
aggravating the veteran's poor vision was a great deal of 
pain unresponsive to medication.  Dr. Tsao noted that 
although the scarring occurring within the eye should not 
have directly caused the veteran's pain, the technique of 
wound closure probably contributed significantly to his pain, 
and might have been an indication of the degree of technical 
skill employed within the eye as well.  

Dr. Tsao noted that the veteran was concerned about the 
appropriateness of Dr. Riffle performing the procedure, not 
having introduced himself to the veteran prior to the 
surgery, or seeing the veteran after Dr. Riffle was aware of 
the complications of the surgery.  Dr. Tsao noted that the 
veteran was a generous, reasonable, and forgiving man who 
submitted to undergoing multiple major surgeries at the VA, 
which ultimately resulted in the loss of his left eye, 
despite having had usable vision in that eye prior to the 
surgery.  Dr. Tsao noted that the veteran felt that he 
received substandard care.  Dr. Tsao noted, however, that 
what apparently really bothered the veteran was that the main 
surgeon did not introduce himself prior to surgery or at any 
stage of the surgical course and recovery, and that the 
physician did not show any concern for the veteran's eye or 
for him as a person.  Dr. Tsao noted that he thought that 
this was the real issue at hand, and the reason that the 
veteran was suffering and his aggravation had continued.  

In an October 2003 statement provided by Dr. Tsao, he noted 
that the veteran had requested a summary of his post-
operative course during the period from 1998 to 1999.  Dr. 
Tsao noted that he could only recall fundamental aspects of 
this particular case from memory, since the surgery had 
occurred 5 years earlier.  

Dr. Tsao recited the veteran's surgical course of a retinal 
membrane peel performed by Dr. Pakalnis and an assistant.  
Dr. Tsao noted that he saw the veteran the following day and 
noticed a macular hemorrhage and that the veteran was in a 
significant amount of pain.  Dr. Tsao saw the veteran in the 
ensuing days for pain and post-operative glaucoma.  Dr. Tsao 
stated that he believed that the veteran underwent drainage 
of fluid from his eye to relieve glaucoma and some of the 
larger stitches were removed.  Both of these maneuvers 
relieved only some of his pain.  The time course of these 
events occurred over a several-week period.  Eventually, the 
veteran's care was passed on to other residents in the 
clinic, but the veteran never experienced adequate relief, 
and ultimately, his left eye was removed.  

In a VA examination report dated in November 2004, the 
examiner recited the events of the prior surgeries.  It is 
noted that the veteran had undergone the initial surgery 
because the ophthalmologist had told him that his vision 
would improve approximately 10 percent.  The veteran reported 
that he had moderately good vision at that time, but decided 
to proceed with the surgery because it was advised that he 
would have some improvement.  Following the surgery, the 
veteran reported that he had excruciating pain and that the 
examining doctor indicated that he had a hole in his eye that 
was not supposed to be there.  The veteran reported that the 
actual procedure was done by Dr. Riffle in spite of the fact 
that Dr. Tsao had provided the preoperative and post-
operative care.  The veteran expressed an opinion that Dr. 
Riffle was possibly not adequately trained in this type of 
procedure and did not do an adequate job.  Subsequently, the 
veteran continued to have elevated intraocular pressures and 
hemorrhage.  He underwent a second procedure in Mach 1999 and 
over the ensuing months, continued to have very poor vision 
and pain.  In November 1999, an evisceration was performed at 
the VA hospital.  

The veteran denied decreased vision, blurred vision, 
distorted vision, diplopia, visual field defect, watering 
eyes, or swelling eyes.  He also denied any past eye injury 
and the use of any current eye medications.  

The examiner noted that examination of the left eye was 
normal and indicated a well-fitting prosthesis in the left 
eye.  The examiner reported a diagnosis of monocular status 
post evisceration of the left eye.  The examiner provided an 
opinion that the veteran certainly had medical and 
psychological disability as a result of losing his left eye.  
The examiner reported that the veteran was distressed that he 
might have received substandard care.  The examiner noted 
that a review of the medical records and interview of the 
veteran failed to show carelessness, negligence, lack of 
proper skills, error in judgment or instance of fault on the 
part of the VA in furnishing the hospital care and surgical 
treatment.  Nonetheless, the examiner noted that there was a 
miscommunication between the treating surgeon and the 
veteran.  In particular, there seemed to have been a 
substandard doctor-patient relationship for the February 1999 
operation.  The examiner noted that although the consent for 
the operation was not identified in the claims folder, the 
possibilities of losing the vision and the eye in its 
entirety were likely discussed.  The examiner noted that the 
loss of the eye was highly unfortunate, but indeed one of the 
rare adverse outcomes of any type of eye surgery.  The 
examiner stated that it was believed that the veteran had 
suffered a significant amount of emotional and psychological 
distress as a result of this process.  The examiner concluded 
that he did not garner from the interview with the veteran or 
from a review of prior medical records that the veteran had 
been afforded the proper psychiatric counseling or medical 
treatment.  

To the extent that the veteran's complaints represent 
additional disability, the Board notes that VA law and 
regulation require that the evidence show that the additional 
disability is the result of VA hospital care, medical or 
surgical treatment and that the proximate cause of the 
additional disability must be either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable.  

In light of the above evidence, the opinions provided by Dr. 
Tsao as noted herein are speculative in nature and are based 
on no more than a recollection of events to the extent 
possible of a surgical procedure.  Dr. Tsao did not freshly 
review the veteran's records before expressing his opinion.  
Medical evidence which merely indicates possibilities of 
particular circumstances surrounding a disorder, or 
statements of beliefs of what might have occurred are too 
speculative in nature to substantiate the veteran's 
contentions in this case.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Thus, medical probabilities and 
possibilities and unsupported medical opinions carry 
negligible probative weight.  Id.  

The Board assigns great probative value and weight to the 
latest VA medical opinion.  The opinion is conclusive and 
provides a rationale.  More importantly, the VA examiner's 
opinion was based on a review of the veteran's medical 
records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
The examiner also directly addressed the veteran's 
contentions and provided references to the medical evidence 
of record.  

Although the Board has considered the veteran's assertions, 
and believes the veteran's contentions of negative feelings 
associated with his VA surgery, such statements in and of 
themselves do not outweigh the medical evidence of record.  
As the record does not establish that the veteran possesses a 
recognized degree of medical knowledge, his own opinions as 
to medical diagnoses and/or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The probative evidence of record establishes that any such 
left eye disability was not caused by VA medical care during 
the surgical procedure in February 1999, including by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the treatment.  Moreover, the record contains no 
indication, nor does the veteran contend, that the proximate 
cause of his disability was an event not reasonably 
foreseeable.  

In view of the foregoing, the Board finds that the criteria 
for entitlement to benefits under the provisions of 38 
U.S.C.A. § 1151 for a left eye disability have not been met.  
In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application under these facts.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for a 
left eye disability is denied.




	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


